 



SETTLEMENT AGREEMENT AND MUTUAL RELEASE
(All Parties)
     A. This Settlement Agreement and Mutual Release (the “Settlement
Agreement”) is hereby made and entered into by and between the following
parties:
     1. Comerica Bank, a Michigan banking corporation and successor by merger to
Comerica Bank, California, and Comerica, Inc. (collectively “Comerica”);
     2. New American Capital, Inc. and Washington Mutual Bank, successors by
merger to Defendants and Appellants Commercial Capital Bancorp, Inc. and
Commercial Capital Bank, respectively (collectively “Washington Mutual/CCB”);
     3. James R. Daley, Mercedes Apodaca, Phyllis Barr, Amy Chang, Theresa
Chavez, James F. Cooper, Linda Doll, Cynthia Graves, Daniel Harris, Thomas
Holder, Jennifer Huynh, John Kay, Wendie Lewin, Fernando Loza, Richard Lundin,
Kathleen Nanez, Lynda Perez, Joann Quirong, Laurie Sams, Janet Stiles, Ida Tam,
Kenneth Wu, Aubrey Walden, and Allison Hamasu (collectively the “Individual
Defendants”); and
     4. Stephen H. Gordon (“Gordon”).
     B. All of the foregoing corporations and individuals are each a “Party” and
collectively referred to in this Settlement Agreement as the “Parties.”
RECITALS
     C. On July 29, 2005, Comerica Bank filed a Complaint against Commercial
Capital Bancorp, Inc., Commercial Capital Bank, James R. Daley, Mercedes
Apodaca, Phyllis Barr, Amy Chang, Theresa Chavez, James F. Cooper, Linda Doll,
Cynthia Graves, Daniel Harris, Thomas Holder, Jennifer Huynh, John Kay, Wendie
Lewin, Fernando Loza, Richard Lundin, Kathleen Nanez, Lynda Perez, Joann
Quirong, Laurie Sams, Janet Stiles, Ida Tam, Kenneth Wu, Aubrey Walden, and
Allison Hamasu in San Francisco Superior Court entitled Comerica Bank v.
Commercial Capital Bancorp, Inc. et al., Case No. CGC-05-443546 (“the San
Francisco Action”). Comerica’s claims in the San Francisco Action included
misappropriation of trade secrets, breach of contract, intentional interference
with employee relationships, breach of fiduciary duty, and unfair competition.
     D. On August 1, 2005, the San Francisco Superior Court, Honorable Ernest H.
Goldsmith presiding, entered a temporary restraining order which, inter alia,
prohibited these defendants from using, concealing, or destroying Comerica Bank
trade secrets.
     E. On October 12, 2005, certain of the Individual Defendants filed
cross-complaints against Comerica Bank and Comerica, Inc. in the San Francisco
Action alleging breach of stock options contract, failure to pay wages, and
other claims arising out of the Individual Defendants’ employment with Comerica
Bank.
     F. On November 7, 2005, the San Francisco Superior Court entered a
preliminary injunction which, inter alia, prohibited the defendants in the San
Francisco Action from using

1



--------------------------------------------------------------------------------



 



Comerica Bank trade secrets and from engaging in certain solicitation efforts
regarding Comerica customers, vendors, and employees. As of the date of this
Settlement Agreement, certain of the defendants to the San Francisco Action had
appealed the preliminary injunction issued by the San Francisco Superior Court
to the First District Court of Appeal of the State of California.
     G. On November 16, 2005, James R. Daley filed an action against Comerica
and certain of its executives in Orange County Superior Court entitled James R.
Daley v. Comerica Bank et al., Case No. 05CC12260, alleging wrongful
termination, age discrimination, and retaliation. On May 23, 2006, James R.
Daley filed another action in Orange County Superior Court against Comerica
entitled James R. Daley v. Comerica Bank et al., Case No. 06CC06440, alleging
claims for retaliation under California Labor Code Section 2802. These two
actions were coordinated with each other and are collectively referred to herein
as the “Orange County Actions.”
     H. Pursuant to stipulation, on September 26, 2006, Comerica amended its
First Amended Complaint in the San Francisco Action to name Stephen H. Gordon as
a Doe defendant as to nine of the causes of action in the First Amended
Complaint.
     I. On October 17-18, 2006, the parties conducted a mediation of the San
Francisco Action, the Orange County Actions, and other disputes between and
amongst each other with Randall W. Wulff of the Offices of Wulff, Quinby &
Sochynsky in Oakland, California. At the conclusion of the mediation, certain
parties signed an Enforceable Term Sheet to resolve all pending matters between
and amongst them. The Enforceable Term Sheet required the parties to prepare and
execute this Settlement Agreement and other documents to effectuate the
settlement of their disputes.
     J. The Parties desire to settle their disputes on the terms stated herein,
without any admission of liability or wrongdoing and in order to avoid the time
and expense of continuing to litigate these matters.
     K. Therefore, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be bound hereby,
the Parties agree as follows:
AGREEMENT
     1. Effective Date. This Settlement Agreement shall be effective as of
November 3, 2006 (the “Effective Date”).
     2. Execution Of Dismissals. Concurrent with the execution of this
Settlement Agreement, the dismissals with prejudice attached hereto as Exhibits
1-4 shall be executed and delivered to counsel as follows:
          a. Comerica’s counsel and counsel for the Individual Defendants who
have asserted cross-claims against Comerica shall deliver to Washington
Mutual/CCB’s counsel the original, fully-executed dismissal with prejudice of
the First Amended Complaint and Third Amended Cross-Complaint in the San
Francisco Action (Exhibit 1 attached hereto);

2



--------------------------------------------------------------------------------



 



          b. Counsel for James R. Daley shall deliver to Comerica’s counsel the
original, fully-executed dismissals with prejudice of the complaints in the
Orange County Actions (Exhibit 2-3 attached hereto); and
          c. Counsel for all parties to the appeal of the preliminary injunction
in the San Francisco Action shall deliver to Comerica’s counsel original
signatures for the dismissal of all appeals (Exhibit 4 attached hereto).
     3. Payment. On or before November 10, 2006, or upon the date of
satisfaction of the conditions set forth in Paragraph 10(b)((1), (2), and
(4) below, whichever is later, Washington Mutual/CCB shall pay forty-seven
million dollars ($47,000,000.00) by wire transfer of immediately available funds
to Comerica. Comerica’s counsel shall provide written wire instructions to
Washington Mutual/CCB’s counsel no later than November 8, 2006.
     4. Dismissals. Within 2 business days after the date of the payment set
forth in Paragraph 3, above, the Parties shall dismiss all claims, cross-claims,
and appeals asserted in the San Francisco Action and the Orange County Actions
with prejudice. To effect these dismissals, the Parties, by and through their
counsel of record holding the original dismissals attached hereto as Exhibits
1-4, shall file the dismissals with the San Francisco Superior Court, the Orange
County Superior Court, and the First District Court of Appeal. Counsel for all
Parties agree to use their best efforts to assist each other in causing the
courts to promptly enter the dismissals with prejudice. Upon the dismissal of
the San Francisco Action in its entirety with prejudice, the November 7, 2005
preliminary injunction issued by the San Francisco Superior Court shall have no
further force and effect against Washington Mutual/CCB, any of the Individual
Defendants, or Gordon. Entry of the Stipulated Order shall not affect the
dismissal with prejudice of the San Francisco Action against Washington
Mutual/CCB.
     5. Stipulated Order Regarding Comerica Trade Secrets. Concurrent with the
execution of this agreement, all of the Individual Defendants except Stephen
Gordon shall execute and deliver to Comerica for submission to the Court the
Stipulated Order attached hereto as Exhibit 5. The list of Trade Secrets that
are the subject of that order is attached hereto as Exhibit 6. Any proceeding to
enforce the Stipulated Order shall be filed with the then sitting Law & Motion
judge in San Francisco Superior Court pursuant to California Code of Civil
Procedure Section 664.6, or as otherwise provided by law and shall be heard by
such department other than the Honorable Ernest Goldsmith, who will not hear or
decide any issue relating to enforcement of the Stipulated Order. In the event
that such a matter is assigned to Judge Goldsmith and he declines to recuse
himself, the Parties agree to proceed by way of judicial reference to another
judge. The entry and enforceability of the Stipulated Order shall not be
affected by the dismissal with prejudice in the San Francisco Action. Nothing
herein shall prohibit any Individual Defendant from showing a copy of Exhibits 5
and 6 to his/her employer or prospective employer in order to demonstrate such
Individual Defendant’s ability to perform business services for that employer or
prospective employer.
     6. Preliminary Injunction Bonds. The three million dollar bonds posted by
Comerica in connection with the preliminary injunction shall be cancelled and
withdrawn from the Court’s files. Washington Mutual/CCB, the Individual
Defendants, and Gordon shall

3



--------------------------------------------------------------------------------



 



execute the stipulations necessary to effect the cancellation and withdrawal of
these bonds, including those Stipulated Orders, Exhibits 5 and 7 hereto.
     7. Stephen H. Gordon. For a period of three years after the Effective Date,
Gordon shall not hire, seek to hire, or solicit the employment of any Individual
Defendant, whether on his own behalf or on behalf of any entity or person.
     8. Mutual Releases and Covenants Not To Sue. Except with respect to the
ongoing obligations set forth in this Settlement Agreement, the Parties agree to
the following releases:
          a. Release of Washington Mutual/CCB by Comerica. In consideration of
this Settlement Agreement and the terms and conditions thereof, as of the
Effective Date, Comerica, for itself and its successors and assigns, hereby
fully and forever releases, discharges, and covenants not to sue Washington
Mutual/CCB or any of its direct or indirect parent, subsidiary and affiliated
entities, present and former officers, directors, agents, employees, insurers,
attorneys, successors and assigns, with respect to any and all claims, causes of
action, demands, liens, agreements, contracts, covenants, debts, costs,
expenses, damages, judgments, orders and liabilities of whatever kind or nature,
in law, equity or otherwise, including but not limited to claims for attorneys’
fees or costs, whether now known or unknown, vested or contingent, suspected or
unsuspected, that have existed or may have existed, or that do exist as of the
Effective Date, arising out of or relating to the acts, omissions, facts, or
events that were alleged in the San Francisco Action and the Orange County
Actions.
          b. Release of Comerica by Washington Mutual/CCB. In consideration of
this Settlement Agreement and the terms and conditions thereof, as of the
Effective Date, Washington Mutual/CCB, for itself and its successors and
assigns, hereby fully and forever releases, discharges, and covenants not to sue
Comerica or any of its direct or indirect parent, subsidiary and affiliated
entities, present and former officers, directors, agents, employees, insurers,
attorneys, successors and assigns, with respect to any and all claims, causes of
action, demands, liens, agreements, contracts, covenants, debts, costs,
expenses, damages, judgments, orders and liabilities of whatever kind or nature,
in law, equity or otherwise, including but not limited to claims for attorneys’
fees or costs, whether now known or unknown, vested or contingent, suspected or
unsuspected, that have existed or may have existed, or that do exist as of the
Effective Date, arising out of or relating to the acts, omissions, facts, or
events that were alleged in the San Francisco Action and the Orange County
Actions.
          c. Release of Gordon by Comerica. In consideration of this Settlement
Agreement and the terms and conditions thereof, as of the Effective Date,
Comerica, for itself and its successors and assigns, hereby fully and forever
releases, discharges, and covenants not to sue Gordon, his spouse, dependents,
heirs, beneficiaries, agents, employees, insurers, attorneys, successors and
assigns, with respect to any and all claims, causes of action, demands, liens,
agreements, contracts, covenants, debts, costs, expenses, damages, judgments,
orders and liabilities of whatever kind or nature, in law, equity or otherwise,
including but not limited to claims for attorneys’ fees or costs, whether now
known or unknown, vested or contingent, suspected or unsuspected, that have
existed or may have existed, or that do exist as of the Effective Date, arising
out of or relating to the acts, omissions, facts, or events that were alleged in
the San Francisco Action and the Orange County Actions.

4



--------------------------------------------------------------------------------



 



          d. Release of Comerica by Gordon. In consideration of this Settlement
Agreement and the terms and conditions thereof, as of the Effective Date,
Gordon, for himself and his spouse, dependents, heirs, beneficiaries, successors
and assigns, hereby fully and forever releases, discharges, and covenants not to
sue Comerica, or its direct or indirect parent, subsidiary and affiliated
entities, present and former officers, directors, agents, employees, insurers,
attorneys, successors and assigns, with respect to any and all claims, causes of
action, demands, liens, agreements, contracts, covenants, debts, costs,
expenses, damages, judgments, orders and liabilities of whatever kind or nature,
in law, equity or otherwise, including but not limited to claims for attorneys’
fees or costs, whether now known or unknown, vested or contingent, suspected or
unsuspected, that have existed or may have existed, or that do exist as of the
Effective Date, arising out of or relating to the acts, omissions, facts, or
events that were alleged in the San Francisco Action and the Orange County
Actions.
          e. Release of Individual Defendants by Comerica. In consideration of
this Settlement Agreement and the terms and conditions thereof, as of the
Effective Date, Comerica, for itself and its successors and assigns, hereby
fully and forever releases, discharges, and covenants not to sue the Individual
Defendants, their spouses, dependents, heirs, beneficiaries, agents, employees,
insurers, attorneys, successors and assigns, with respect to any and all claims,
causes of action, demands, liens, agreements, contracts, covenants, debts,
costs, expenses, damages, judgments, orders and liabilities of whatever kind or
nature, in law, equity or otherwise, including but not limited to claims for
attorneys’ fees or costs, whether now known or unknown, vested or contingent,
suspected or unsuspected, that have existed or may have existed, or that do
exist as of the Effective Date, arising out of or relating to the acts,
omissions, facts, or events that were alleged in the San Francisco Action and
the Orange County Actions, or which could have been, upon reasonable
investigation, discovered or alleged in those actions, together with any
negligence based claim arising out of or relating to the Individual Defendants’
employment at Comerica.
          f. Release of Comerica by Individual Defendants. In consideration of
this Settlement Agreement and the terms and conditions thereof, as of the
Effective Date, the Individual Defendants, for themselves and their spouses,
dependents, heirs, beneficiaries, successors and assigns, hereby fully and
forever release, discharge, and covenant not to sue Comerica, or its direct or
indirect parent, subsidiary and affiliated entities, present and former
officers, directors, agents, employees, insurers, attorneys, representatives,
partners, benefit plans, Bank of New York, principals, divisions, successors and
assigns (collectively, the “Comerica Released Parties”), with respect to any and
all claims, demands, liens, agreements, contracts, covenants, debts, costs,
expenses, damages, judgments, orders and liabilities of whatever kind or nature,
in law, equity or otherwise, including but not limited to claims for attorneys’
fees or costs, whether now known or unknown, vested or contingent, suspected or
unsuspected, that have existed or may have existed, or that do exist as of the
Effective Date, arising out of or relating to the acts, omissions, facts, or
events that were alleged in the San Francisco Action and the Orange County
Actions, or which could have been, upon reasonable investigation, discovered or
alleged in those actions, together with any negligence based claim arising out
of or relating to the Individual Defendants’ employment at Comerica, and any
claim that seeks wages, stock options, incentive compensation, expense
reimbursements, or country club dues or obligations) (collectively the “Employee
Released Claims”).

5



--------------------------------------------------------------------------------



 



                    i. Release of Employment Related Claims. The Employee
Released Claims include, but are not limited to, all claims of any kind for
wrongful discharge, constructive discharge, breach of any express or implied
contract, claims arising under any Comerica handbook, manual, policy, or
practice, any other claims for severance pay, attorneys’ fees and costs,
expenses, benefits, bonuses, incentive compensation, back pay, future wage loss,
front pay, claims for benefits under any employee benefit plan or program,
claims for interference with contract, defamation, negligence, and claims under
any other federal, state, municipal, or local insurance, human rights, civil
rights, wage-hour, pension, or labor laws, rules or regulations, public policy,
contract or tort laws, and claims of retaliation under such laws, and any claims
arising under common law, or under the constitution or any amendments thereto,
and any other claims that could be asserted against any Comerica Released Party
or that arise out of the Individual Defendants’ employment relationship with
Comerica or the termination of that employment relationship, provided, however,
nothing herein shall constitute a release of any vested rights in any retirement
plan or employee benefit plan which was not the subject of the San Francisco
Action or the Orange County Actions.
                    ii. Knowing and Voluntary Release of Statutory Claims. The
released, waived and discharged claims also include, but are not limited to, all
claims of any kind arising under the Age Discrimination in Employment Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Americans with Disabilities Act; the Equal Pay Act; the
Employee Retirement Income Security Act (ERISA), as amended; the Family and
Medical Leave Act; the Fair Labor Standards Act; the Worker Adjustment and
Retraining Notification (WARN) Act; the Reconstruction Era Civil Rights Act, as
amended; the Sarbanes-Oxley Act; the Occupational Safety and Health Act; the
Health Insurance Portability and Accountability Act; the California Business &
Professions Code Section 17200 et seq.; the California Fair Employment and
Housing Act; the California Family Rights Act; the California Labor Code
(including, without limitation, Section 132a and Sections 1400-1408); or any
other federal, state, municipal or local statutes, regulations or ordinances of
any kind.
                    iii. Release of Monetary Recovery for Claims Brought On
Employee’s Behalf. This release covers not only any and all claims any
Individual Defendant ever had, now has, or may claim to have against any
Comerica Released Party but it also covers any claim for a monetary recovery
asserted on such employee’s behalf by any other person, estate or entity
including, without limitation, any government agency, and each Individual
Defendant waives the right to any such monetary recovery.
                    iv. Acknowledgment of Rights and Waiver of Claims Under the
Age Discrimination In Employment Act (“ADEA”) and the Older Workers Benefit
Protection Act (“OWBPA”). The Individual Defendants, and each of them, hereby
acknowledge and agree that he/she will not seek reinstatement with Comerica, or
any of its parent companies, divisions, subsidiaries and affiliates at any time
in the future. The Individual Defendants, and each of them, further hereby agree
that any application for reinstatement, reemployment or employment by any of
them to Comerica, or any of its parent companies, divisions, subsidiaries and
affiliates is at Comerica’s sole discretion and may be rejected without cause
and without liability to Comerica or the entity to which application is made.

6



--------------------------------------------------------------------------------



 



                    v. Waiver of Age Related Claims. The Individual Defendants,
and each of them, hereby acknowledge and agree that they are knowingly and
voluntarily waiving and releasing any rights they may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and the Older Workers Benefit
Protection Act (“OWBPA”). The Individual Defendants, and each of them, also
acknowledge that the consideration each of them has been given for the waiver
and release set forth herein in this paragraph and the general mutual releases
set forth herein are for good and valuable consideration. The Individual
Defendants, and each of them, further hereby acknowledge and agree that they
have been advised by this writing, as required by the OWBPA, that: (i) their
waiver and release does not apply to any rights or claims that may arise after
the Effective Date of this Settlement Agreement; (ii) the Individual Defendants,
and each of them, should consult with an attorney prior to executing this
Settlement Agreement; (iii) the Individual Defendants, and each of them, have at
least twenty-one (21) days to consider this Settlement Agreement (although the
Individual Defendants, and each of them, may by their own choice execute this
Settlement Agreement earlier); (iv) the Individual Defendants, and each of them,
have seven (7) days following their execution of this Settlement Agreement to
revoke the Settlement Agreement; and (iv) this Settlement Agreement shall not be
finally binding and enforceable as to each Individual Defendant subject to ADEA
and/or OWBPA until the date upon which the revocation period has expired. The
Individual Defendants, and each of them, may revoke this release only by giving
Comerica formal, written notice of their revocation of this release. Such notice
shall be made by either personal service or certified mail and must be received
by Susan C. Nystrom, Comerica Incorporated, 500 Woodward Avenue, MC 3391,
Detroit, Michigan 48226, with a copy to Peter G. Bertrand, Buchalter Nemer, A
Professional Corporation, 333 Market Street, 25th Floor, San Francisco,
California 94105, by the close of business on the seventh calendar day following
the Individual Defendants’, and each of their execution of this release.
          g. Notwithstanding the foregoing, the releases contained in Paragraphs
8(a)-8(f) are not intended to apply to any claims that Washington Mutual/CCB
and/or any or all of the Individual Defendants and/or Gordon have or may have
against any of Washington Mutual/CCB’s insurance carriers in relation to any
insurance policy. The releases contained in Paragraphs 8(a)-8(f) also do not
extend to any account or lending relationship at Washington Mutual/CCB or
Comerica or any business relationship that is unrelated to the acts, omissions,
facts, or events alleged in the San Francisco Action or the Orange County
Actions.
     9. Waiver of Section 1542. Each Party fully understands that facts relating
to any matter covered by this Settlement Agreement might be found hereafter to
be other than or different from the facts now believed by it to be true. With
respect to the releases in Paragraph 8, each Party expressly accepts and assumes
the risk of such possible differences in fact and agrees that this Settlement
Agreement will nevertheless remain in effect. Each releasing Party expressly
waives any rights, benefits and protections afforded by California Civil Code
Section 1542, which provides,
“[A] GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR,”

7



--------------------------------------------------------------------------------



 



and any statutory, common law, or other doctrines of similar force and effect of
any jurisdiction, under state or federal law.
     10. Conditions Precedent to Enforceability of This Settlement Agreement.
          a. Comerica’s obligations in this Settlement Agreement shall not
become finally binding and enforceable until all of the following have occurred:
(1) execution and delivery of this Settlement Agreement and all other documents
required to be executed in connection herewith; (2) Comerica receives the
payment by wire transfer of the $47 million in accordance with Paragraph 3; and
(3) the expiration of the 7 day revocation period set forth in
Paragraph 8(f)(v).
          b. Washington Mutual/CCB, the Individual Defendants, and Gordon’s
obligations in this Settlement Agreement shall not become finally binding and
enforceable until all of the following have occurred: (1) execution and delivery
of this Settlement Agreement and all other documents required to be executed in
connection herewith; (2) the Individual Defendants and Washington Mutual/CCB
execute a separate settlement agreement and mutual release which, inter alia,
releases and fully resolves all claims between and amongst each other;
(3) Washington Mutual/CCB makes any payment of consideration due to any
Individual Defendant pursuant to that agreement; and (4) the expiration of the
7 day revocation period set forth in Paragraph 8(f)(v).
     11. Representations and Warranties of the Parties.
          a. The person(s) executing this Settlement Agreement on behalf of
Washington Mutual/CCB and Comerica are authorized and have the capacity to sign
for and bind the companies.
          b. None of the Parties has sold, assigned, transferred, conveyed or
otherwise disposed of any right, title or interest to any claim that is released
by the Settlement Agreement.
          c. In conjunction with the assistance of legal counsel and such other
advisors as they deemed prudent, the Parties have performed such investigation
regarding the existence and merits of their claims and the proper, complete and
agreed-upon consideration for, and the terms and provisions of, this Settlement
Agreement as they deem necessary in order to enter into this Settlement
Agreement.
          d. In entering into this Settlement Agreement, the Parties are relying
solely upon such investigation and advice, and not on any representations,
omissions or assumptions, stated or unstated, by any of the other Parties or any
of their agents, representatives, or legal counsel, and the Parties expressly
waive and disclaim any such reliance.
          e. The Parties are aware that the facts and/or the law relating to the
Parties and/or their disputes, including without limitation the matters asserted
in the San Francisco Action and Orange County Actions, may be different from
those that the Parties now believe to be true, and the Parties expressly assume
that risk.

8



--------------------------------------------------------------------------------



 



     12. Cooperation. Each Party shall cooperate in executing and delivering
such additional documents and taking such other actions as may be reasonably
requested by any other Party in order to carry out the terms and conditions of
this Settlement Agreement.
     13. Merger and Integration. This Settlement Agreement and the separate
settlement agreement and mutual release between the Individual Defendants and
Washington Mutual/CCB constitute the entire, complete and integrated agreements
made between the Parties regarding the subject matter hereof, and supersede any
prior agreements as to such subject matter including but not limited to the
October 18, 2006 Enforceable Term Sheet. Nothing in this Settlement Agreement is
intended to confer upon any person, other than the Parties hereto or their
respective successors, any rights, remedies, obligations or liabilities under or
by reason of this Settlement Agreement. This Settlement Agreement is not subject
to any conditions not expressly provided for herein.
     14. Headings. All headings used in this Settlement Agreement are intended
for reference and convenience only. The headings shall not be given any force
and are without contractual significance or effect.
     15. Attorneys’ Fees and Costs. Except as to Paragraph 8(g), each Party
shall each bear its own attorneys’ fees, costs, and other expenses incurred in
connection with the San Francisco Action, the Orange County Actions, this
Settlement Agreement, and the dismissal of the actions, including but not
limited to the costs of discovery referees, the mediator, expert witnesses, and
consultants.
     16. Dispute Resolution. In the event of any dispute over the terms of this
Settlement Agreement and/or any and all documents executed in connection
herewith:
          a. The Parties shall first participate in an additional mediation
session before Randall Wulff (“Wulff”) or, if Wulff is not available, such other
mediator as the Parties to such dispute mutually agree (the “Mediator”).
          b. In the event the dispute is not resolved by the Mediator, the
aggrieved Party shall seek a binding adjudication in San Francisco, California
in accordance with the JAMS Arbitration Rules and Procedures before a single
arbitrator selected from the San Francisco JAMS panel of arbitrators (the
“Arbitrator”). If the Parties to the dispute are unable to agree on an
acceptable Arbitrator, each side shall select one member of the JAMS panel, who
in turn will jointly select the Arbitrator. All determinations by the Arbitrator
shall be final and binding.
          c. This Settlement Agreement shall specifically be admissible in any
arbitration provided for in Paragraph 16(b).
     17. Remedies for Breach. In the event of a breach of any provision of this
Settlement Agreement, the Parties shall be entitled to all remedies which may
otherwise exist at law and/or equity, including but not limited to, the right to
specific performance and/or injunctive relief. All rights provided for herein
shall be cumulative, and this Settlement Agreement shall specifically be
enforceable by way of motion pursuant to California Code of Civil Procedure
Section 664.6 and in accordance with the terms of the Stipulated Order.

9



--------------------------------------------------------------------------------



 



     18. No Admission of Wrongdoing. The Parties expressly acknowledge that this
Settlement Agreement represents a settlement of disputed rights and claims.
Nothing in the terms of this Settlement Agreement or in its execution shall be
construed as an admission of liability or wrongdoing as to any matter by the
Parties hereto.
     19. Confidentiality. The Parties agree that they continue to be bound by
the confidentiality agreement signed in connection with the mediation and
applicable law which prohibits disclosure regarding the Parties’ mediation. The
Individual Defendants agree not to disclose or characterize the terms and
conditions of the Settlement Agreement, and shall not make any statement or
comment to the press, media, or any third party concerning the settlement, its
terms, or the underlying litigation except that the matter has been
satisfactorily resolved. The foregoing shall not prevent the parties from
(i) disclosing the terms of this Settlement Agreement to tax or accounting
professionals, or to their respective insurance companies, to the extent such
disclosures are reasonably necessary in the ordinary course of such Party’s
business; or (ii) disclosing the Settlement Agreement and/or its terms as
required by law, in compliance with legal process issued in connection with a
lawsuit, arbitration, regulatory proceeding or investigation or any other
proceeding by a court or tribunal of competent jurisdiction, or in connection
with any proceeding concerning this Settlement Agreement. To the extent that any
Party may be required to disclose information about this Settlement Agreement in
order to comply with a subpoena, discovery request or order issued in connection
with legal or regulatory proceedings, the Party receiving such subpoena,
discovery request or order, upon receipt thereof, shall promptly notify the
other Parties of the existence, terms and circumstances in advance of any
disclosure of the information if permitted to do so by law, and shall exercise
its best efforts to cooperate with any Party that seeks a protective order
prohibiting or restricting such disclosure. Nothing in this provision shall
prevent Comerica from filing an 8-K disclosure or from filing a copy of this
Settlement Agreement in connection with a 10Q or 10K filing. Nothing in this
confidentiality provision shall prevent the Parties from disclosing the contents
of the settlement to their attorneys, accountants or tax advisors as required by
law. Comerica and Washington Mutual have agreed to exchange drafts of any 8-K
disclosure or press release prior to the execution of this Settlement Agreement.
After the filing by Comerica of a Form 8-K disclosing the terms of the
Settlement Agreement or the issuance by Washington Mutual of its press release
related to the settlement, each of Washington Mutual/CCB and Comerica, but not
their respective outside attorneys, consultants or agents, or the outside
attorneys, consultants or agents for any other Party to this Agreement, may
respond to inquiries or questions from the media, analysts or investors about
the settlement and the Settlement Agreement and, in doing so, they shall refrain
from disparaging or criticizing any of the Parties, or accusing any of the
Parties of engaging in any wrongful or illegal acts, and shall use good faith
efforts to limit their responses to the matters disclosed in their public
filings.
     20. Return Of Confidential Documents. Within thirty days of the Effective
Date, the Individual Defendants, Gordon, and counsel for Washington Mutual/CCB
must certify in writing that they have returned or destroyed any documents,
electronic information, and/or confidential information designated by another
party as “Confidential” or “Outside Counsel Only” pursuant to the terms of the
Stipulated Protective Order entered on September 6, 2005. To the extent that any
confidential information was provided to experts or consultants retained by any
of the Parties, counsel for the Parties must also provide certifications from
such experts or consultants within 30 days of the Effective Date that the
consultants or experts have destroyed or returned

10



--------------------------------------------------------------------------------



 



that information. Notwithstanding the foregoing, counsel for each of the parties
may keep one unredacted copy of any confidential information referenced in
deposition transcripts, and may keep one electronic and one hard unredacted copy
of any documents designated as “Confidential” or “Outside Counsel Only” that
were marked as deposition exhibits or were attached to any pleadings filed with
any Court. To the extent that any Comerica information or documents relating in
any way to the San Francisco Action was received by Washington Mutual Bank as a
result of the merger referred to in the introductory Paragraph A(2) above,
Washington Mutual/CCB agrees to do nothing with such information and/or
documents other than to protect and safeguard them pending their return or
destruction in accordance with Paragraph 20 of this Settlement Agreement.
     21. Power of Attorney. Portions of Washington Mutual/CCB’s payment to
Comerica under this Settlement Agreement, and for defense of the Individual
Defendants and Gordon in the San Francisco Action, are expected to be paid by
one or more insurers. As a material condition of this Settlement Agreement, each
of the Individual Defendants and Gordon agree that, upon request, they will
promptly execute all insurance documentation required by insurers as a condition
to payment of insurance proceeds to Washington Mutual, and each of the
Individual Defendants and Gordon also hereby grant Washington Mutual a power of
attorney to execute all such insurance documentation in the name of and on
behalf of each of the Individual Defendants and Gordon.
     22. Applicable Law. This Settlement Agreement will be subject to, governed
by, and construed and enforced pursuant to the laws of the State of California,
without regard to conflicts of laws principles.
     23. Execution in Counterparts. This Settlement Agreement may be executed in
counterparts, each of which will constitute an original, but all of which taken
together shall constitute one and the same document. Any Party may rely on a
signature from another Party transmitted by fax or by PDF, and any Party who
faxes or e-mails by PDF a signature page bearing the faxing Party’s signature
does so with the understanding and intent that such faxed or PDF signature is
equivalent to delivery of an ink-original signature.
     24. Drafting and Preparation. This Settlement Agreement is the product of
negotiation and preparation by each of the Parties, which, through their
counsel, have had an opportunity to draft and prepare its provisions. Therefore,
the Parties expressly waive the provisions of California Civil Code Section 1654
and acknowledge and agree that this Settlement Agreement shall not be deemed to
have been prepared or drafted by any one Party over any other and shall be
construed accordingly.
     25. Modification. This Settlement Agreement may be modified, altered or
amended by the Parties only by means of a writing dated subsequent to the date
of this Settlement Agreement and signed/acknowledged by each of the Parties.
Under no circumstances may this Settlement Agreement be modified orally by any
Party.
     26. Notices. All notices, requests, and other communications to any Party
under this Settlement Agreement shall be in writing and shall be given to such
Party at its address or telefacsimile number set forth in Exhibit 8 hereto, or
to such other persons and/or at such other

11



--------------------------------------------------------------------------------



 



addresses as the Parties may hereinafter request in writing. Each such notice,
request or communication shall be effective upon the delivery to the addresses
set forth herein below for the Parties, or such new addresses provided
hereinafter, in writing, regardless of actual receipt by such Party or Parties:
(i) if given by telefacsimile, when such telefacsimile is transmitted to the
telefacsimile number specified in this paragraph, and the appropriate answer
back is received, and the sending party has telephonically confirmed its
receipt; (ii) if given by registered or certified mail, return receipt
requested, 72 hours after such communication is deposited in the mails with
postage prepaid, addressed as aforesaid; or (iii) if given by any other means,
when delivered at the address specified in this section.
     27. No Waiver. No failure to exercise and no delay in exercising any right,
power, or remedy hereunder shall impair any right, power or remedy which any
Party may have, nor shall any such delay be construed to be a waiver of any such
right, power, or remedy, or any acquiescence in any breach or default hereunder,
nor shall any waiver of any breach or default of any Party hereunder be deemed a
waiver of any default or breach subsequently occurring. All rights and remedies
granted to any Party hereunder shall remain in full force and effect
notwithstanding any single or partial exercise of, or any discontinuance of, any
dispute begun to enforce any such right or remedy. The rights and remedies
specified herein are cumulative and not exclusive of each other or of any rights
or remedies which any Party would otherwise have. Any waiver, permit, consent or
approval by any Party of any breach or default hereunder must be in writing and
shall be effective only to the extent set forth in such writing signed by the
Party to be charged and only as to that specific instance.
     28. Successors. This Settlement Agreement may be binding upon and shall
inure to the benefit of the Parties and their respective heirs, executors,
administrators, successors and/or assigns, including any trustee in any
subsequently filed bankruptcy proceeding.

12



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Settlement Agreement to be executed as
of the date of the signatures below:

                  New American Capital, Inc., Successor By Merger to Commercial
Capital Bancorp, Inc.    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ Thomas W. Casey     
 
           
 
  Name:   Thomas W. Casey     
 
           
 
  Title:   Executive Vice President & Chief Financial Officer     
 
           
 
                Washington Mutual Bank, Successor By
Merger To Commercial Capital Bank    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ Thomas W. Casey     
 
           
 
  Name:   Thomas W. Casey     
 
           
 
  Title:   Executive Vice President & Chief Financial Officer     
 
           
 
                Comerica Bank, A Michigan Banking
Corporation And Successor By Merger To
Comerica Bank, California    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ Jon W. Bilstrom     
 
           
 
  Name:   Jon W. Bilstrom     
 
           
 
  Title:   Executive Vice President      
 
           
 
                Comerica, Inc.    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ Jon W. Bilstrom     
 
           
 
  Name:   Jon W. Bilstrom     
 
           
 
  Title:   Executive Vice President     
 
           
 
           

S-1



--------------------------------------------------------------------------------



 



     
Dated: November ___, 2006
  /s/ Stephen H. Gordon 
 
   
 
  Stephen H. Gordon
 
   
Dated: November 5, 2006
  /s/ James R. Daley 
 
   
 
  James R. Daley
 
   
Dated: November 3, 2006
  /s/ Mercedes Apodaca 
 
   
 
  Mercedes Apodaca
 
   
Dated: November 3, 2006
  /s/ Phyllis Barr 
 
   
 
  Phyllis Barr
 
   
Dated: November 3, 2006
  /s/ Amy Chang 
 
   
 
  Amy Chang
 
   
Dated: November 3, 2006
  /s/ Theresa Chavez 
 
   
 
  Theresa Chavez
 
   
Dated: November 3, 2006
  /s/ James F. Cooper 
 
   
 
  James F. Cooper
 
   
Dated: November 3, 2006
  /s/ Linda Doll 
 
   
 
  Linda Doll
 
   
Dated: November 3, 2006
  /s/ Cynthia Graves 
 
   
 
  Cynthia Graves
 
   
Dated: November 3, 2006
  /s/ Daniel Harris 
 
   
 
  Daniel Harris
 
   
Dated: November 3, 2006
  /s/ Thomas Holder 
 
   
 
  Thomas Holder
 
   
Dated: November 3, 2006
  /s/ Jennifer Huynh 
 
   
 
  Jennifer Huynh

S-2



--------------------------------------------------------------------------------



 



     
Dated: November 3, 2006
  /s/ John Kay 
 
   
 
  John Kay
 
   
Dated: November 3, 2006
  /s/ Wendie Lewin 
 
   
 
  Wendie Lewin
 
   
Dated: November 3, 2006
  /s/ Fernando Loza 
 
   
 
  Fernando Loza
 
   
Dated: November 3, 2006
  /s/ Richard Lundin 
 
   
 
  Richard Lundin
 
   
Dated: November 3, 2006
  /s/ Kathleen Nanez 
 
   
 
  Kathleen Nanez
 
   
Dated: November 3, 2006
  /s/ Lynda Perez 
 
   
 
  Lynda Perez
 
   
Dated: November ___, 2006
  /s/ Joann Quirong 
 
   
 
  Joann Quirong
 
   
Dated: November 3, 2006
  /s/ Laurie Sams 
 
   
 
  Laurie Sams
 
   
Dated: November 3, 2006
  /s/ Janet Stiles 
 
   
 
  Janet Stiles
 
   
Dated: November 3, 2006
  /s/ Ida Tam 
 
   
 
  Ida Tam
 
   
Dated: November 3, 2006
  /s/ Kenneth Wu 
 
   
 
  Kenneth Wu
 
   
Dated: November ___, 2006
  /s/ Aubrey Walden 
 
   
 
  Aubrey Walden

S-3



--------------------------------------------------------------------------------



 



             
Dated: November 3, 2006
    /s/ Allison Hamasu                    Allison Hamasu
   
 
            Approved as to Form:   Howard Rice Nemerovski Canady Falk & Rabkin,
A Professional Corporation    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ Gilbert R. Serota     
 
         
 
    Gilbert R. Serota    
 
                Attorneys for New American Capital, Inc. and Washington Mutual
Bank, successors by merger to Defendants and Appellants Commercial Capital
Bancorp, Inc. and Commercial Capital Bank, respectively    
 
            Approved as to Form:

  Buchalter Nemer, A Professional
Corporation
Dated: November 3, 2006
           
 
  By:   /s/ Peter Bertrand     
 
         
 
    Peter Bertrand    
 
                Attorneys for Comerica Bank, a Michigan banking corporation and
successor by merger to Comerica Bank, California, and Comerica, Inc.    
 
            Approved as to Form:   Irell & Manella    
 
           
Dated: November ___, 2006
           
 
  By:   /s/ David Gindler     
 
         
 
    David Gindler    
 
                Attorneys for Stephen H. Gordon    
 
            Approved as to Form:   Keker & Van Nest    
 
           
Dated: November 6, 2006
           
 
  By:   /s/ David Silbert     
 
         
 
    David Silbert    
 
                Attorneys for James R. Daley    

S-4



--------------------------------------------------------------------------------



 



              Approved as to Form:   Weintraub Genschlea Chediak    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ Charles L. Post     
 
         
 
    Charles L. Post    
 
                Attorneys for Mercedes Apodaca, Phyllis Barr, Amy Chang, Theresa
Chavez, James F. Cooper, Linda Doll, Cynthia Graves, Daniel Harris, Thomas
Holder, Jennifer Huynh, John Kay, Wendie Lewin, Fernando Loza, Richard Lundin,
Kathleen Nanez, Lynda Perez, Joann Quirong, Laurie Sams, Janet Stiles, Ida Tam,
and Kenneth Wu    
 
            Approved as to Form:   Berman, Mausner & Resser    
 
           
Dated: November 3, 2006
           
 
  By:   /s/ John R. Yates     
 
         
 
    Laurence M. Berman    
 
                Attorneys for Aubrey Walden and Alison Hamasu    

S-5